JONES, Presiding Judge.
This is an original action in habeas corpus by Everett Dale Sanders, Edmond Riley Sanders and Robert Harmon Wilson in which they alleged they were illegally restrained of their liberty in the county jail of Oklahoma County. The verified petition alleges that the petitioners were jointly charged with the crime of assault with a dangerous weapon and that upon their arraignment before a justice of the peace their bonds were fixed at the sum of $5,000 for each petitioner. It is alleged that such bond is excessive and in violation of Article 2, Section 9 of the Oklahoma Constitution.
A rule to show cause was issued and a hearing was held in connection with said petition.
The purpose of an appearance bond is to guarantee that the accused will be available at such times as the court may direct. It should never be used for the purpose of punishing the accused. The punishment fixed by statute for a conviction of the charge filed against the accused may be by imprisonment in the penitentiary not exceeding five years or by imprisonment in the county jail not exceeding one year. 21 O.S.1951 § 645. We are convinced that the bond fixed by the justice of the peace and approved by the District Court at a hearing before said court was excessive and that bail in the amount of $2,000 is reasonable *156under all the facts and circumstances of the case.
It is therefore ordered that the appearance bond of each of the petitioners be and the same is hereby fixed in the sum of $2,000, said bond to be conditioned as provided by law and approved, by, the justice of the peace before, whom the preliminary complaint is pending.
BRETT and POWELL, JJ., concur.